Citation Nr: 1031556	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from October 1970 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Houston, 
Texas.                

In July 2010, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  During the 
hearing, the Veteran submitted additional evidence and waived the 
right to have the evidence initially considered by the RO.  38 
C.F.R. § 20.1304(c).  A transcript of the hearing is associated 
with the Veteran's claims folder.   

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The relevant competent evidence is in relative equipoise as to 
whether the Veteran's tinnitus began during active service.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, tinnitus 
was incurred during active service.  38 U.S.C.A. §§ 1110, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).      




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)    

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for tinnitus.  
Therefore, no further development is needed with regard to the 
Veteran's appeal.


II.  Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 C.F.R. 
§ 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for 
a "chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).


III.  Factual Background

The Veteran's service records show that he served in the United 
States Army from October 1970 to September 1978.  His primary 
Military Occupational Specialties (MOS's) were as a HAWK fire 
control mechanic and a field artillery radar crewman.  

With respect to the Veteran's service treatment records, while 
they were initially associated with the Veteran's claims file, 
they were subsequently misplaced and the RO has been unable to 
locate them.  In this regard, in April 2006, while the RO was 
still in possession of the Veteran's service treatment records, 
the RO sent the Veteran copies of his service treatment records 
in response to a Freedom of Information Act (FOIA) request made 
by the Veteran for such records.  In a letter to the Veteran, 
dated in July 2006, the RO noted that because the Veteran's 
original service treatment records had been misplaced, they 
needed the copies that had been sent to the Veteran in April 
2006.  There is no evidence of record showing that the Veteran 
subsequently submitted any copies of his service treatment 
records.  Rather, in the July 2010 videoconference hearing, the 
Veteran testified that in response to his FOIA request, the RO 
had incorrectly sent him the service treatment records of another 
veteran.  Accordingly, he reported that he was unable to send the 
RO copies of his own service treatment records because he did not 
possess any copies.      

In this case, the Veteran filed claims for service connection for 
bilateral hearing loss and tinnitus in September 2005.   

A VA audiological examination was conducted in December 2005.  At 
that time, the examiner stated that the Veteran's service 
treatment records were not in his claims file.  However, the 
examiner indicated that the Veteran had provided personal copies 
of his separation physical examination, as well as other 
audiometric test data from active duty.  According to the 
examiner, the submitted information included the Veteran's DD 
Form 214, Report of Separation From Active Duty, which showed 
that his MOS's were as a HAWK fire control mechanic and a field 
artillery radar crewman.  The information also included a 
Standard Form (SF) 600, dated on July 15, 1977, in which the 
Veteran denied any tinnitus.  The examiner further reported that 
pure tone thresholds recorded on the Veteran's separation 
physical examination indicated a mild high-frequency hearing loss 
for both ears.  According to the examiner, the Veteran's military 
noise exposure included firearms, machine guns, missile 
launchers, firing range, helicopters, and heavy artillery.  The 
Veteran did not use hearing protection during his period of 
active service.  The Veteran's post-service 
occupational/recreational noise exposure included working as a 
truck driver, at which time he did not use hearing protection.  
In addition, the Veteran used hearing protection when he worked 
in a machine shop and when he used firearms, a chainsaw, a power 
lawn mower, a leaf blower, and farm equipment.  According to the 
Veteran, the onset of his tinnitus was in 1972 while he was in 
the military.  He stated that at that time, he developed a 
constant high-pitched ringing in his ears.       

Following the audiological evaluation, the Veteran was diagnosed 
with bilateral hearing loss and tinnitus.  The examiner opined 
that it was at least as likely as not that military noise 
exposure contributed to the Veteran's current hearing loss.  
According to the examiner, audiometric testing conducted during 
the Veteran's active duty service indicated the onset of a very 
mild high-frequency hearing loss for both ears that was 
consistent with a noise-induced etiology.  However, the examiner 
opined that the Veteran's tinnitus was not related to his history 
of military noise exposure.  The examiner noted that although the 
Veteran was currently alleging that the onset of his tinnitus was 
in 1972, a denial of tinnitus was documented in the Veteran's 
service treatment records in July 1977.  In addition, the Veteran 
did not associate tinnitus onset with any specific acoustic 
event.  Thus, the examiner opined that it was more likely that 
the Veteran's tinnitus was the result of the same factors, 
encountered after discharge, that were responsible for the 
majority of the Veteran's current bilateral hearing loss.  In 
this regard, the examiner reported that the majority of the 
Veteran's bilateral hearing loss could not be attributed to 
military noise exposure; rather, it was secondary to factors he 
encountered after discharge.  Although a very mild bilateral 
high-frequency hearing loss was noted upon the Veteran's 
discharge, research indicated that previously noise-exposed ears 
were not more sensitive to future noise exposure and that hearing 
loss due to noise did not progress in excess of what would be 
expected from the addition of age-related threshold shifts once 
the exposure to noise was discontinued.       

By a September 2006 rating action, the RO granted the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss.  In that same rating action, the RO denied the Veteran's 
claim for service connection for tinnitus.   

In March 2008, the Veteran underwent a VA audiological 
evaluation.  Following the evaluation, the Veteran was diagnosed 
with tinnitus and bilateral hearing loss.  With respect to the 
Veteran's tinnitus, the examiner opined that military noise 
exposure did not contribute to the Veteran's currently diagnosed 
tinnitus.  Similar to the rationale provided by the examiner from 
the Veteran's December 2005 VA examination, the March 2008 VA 
examiner stated that although the Veteran reported that his 
tinnitus started in 1972, a denial of tinnitus was documented in 
the Veteran's service treatment records in 1977.  In addition, 
the Veteran denied any event that may have contributed to his 
current tinnitus.  Thus, the examiner opined that it was more 
likely that the Veteran's tinnitus was the result of the same 
factors that contributed to his current degree of bilateral 
hearing loss.   

In July 2010, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  At that time, 
he maintained that he currently had tinnitus that was related to 
noise exposure during his active duty service.  The Veteran 
stated that during service, he was initially attached to an 
artillery unit and then worked as a generator mechanic.  He 
subsequently worked in HAWK fire control maintenance during which 
time his duties included working on a pulse acquisition radar.  
The Veteran reported that he was exposed to loud noises in all of 
the aforementioned jobs.  He noted that in approximately 1972, he 
developed tinnitus.  According to the Veteran, following his 
discharge, he continued to experience tinnitus.  In support of 
his contention, he submitted a statement from his ex-wife, Ms. S.  
In the statement, dated in March 2010, Ms. S. indicated that she 
had been married to the Veteran from 1970 to 1979, which 
encompassed his entire period of active service from 1970 to 
1978.  According to Ms. S., during service, the Veteran worked on 
generators where he was exposed to loud noises.  In approximately 
1972, he started to experience ringing in his ears.  Ms. S. 
reported that at the time of their divorce in 1979, the Veteran 
was still experiencing ringing in his ears.    


IV.  Analysis

In this case, the Veteran contends that due to his MOS's as a 
HAWK fire control mechanic and a field artillery radar crewman, 
he was exposed to loud noises during service.  He further 
maintains that because of his in-service noise exposure, he 
developed tinnitus.  Given that his service records confirm that 
the Veteran's MOS's were as a HAWK fire control mechanic and a 
field artillery radar crewman, the Board finds that the Veteran's 
statements in regard to his noise exposure credible and 
consistent with military service.  See 38 U.S.C.A. § 1154(a)(West 
2002).  Thus, the pertinent question in this case is whether the 
Veteran's currently diagnosed tinnitus is related to his period 
of active service, specifically to his in-service noise exposure.      

As stated above, the examiners from the December 2005 and March 
2008 VA examinations both concluded that the Veteran's currently 
diagnosed tinnitus was not related to his in-service acoustic 
trauma.  In support of their conclusion, both VA examiners 
referred to the finding that the Veteran had denied experiencing 
tinnitus in a July 1977 service treatment record.  However, the 
evidence of record does not include the referenced July 1977 
service treatment record.  In the December 2005 VA examination 
report, the examiner stated that although the claims file did not 
include the Veteran's service treatment records, the Veteran had 
provided personal copies of his service treatment records, 
including an SF 600, dated on July 15, 1977, in which the Veteran 
allegedly denied any tinnitus.  While the examiner referred to 
copies of the Veteran's service treatment records, including the 
July 1977 SF 600, no copies were subsequently associated with the 
claims file.  In addition, the evidence of record is negative for 
any showing that the Veteran has submitted copies of his service 
treatment records, even when he was asked to by the RO in July 
2006 after it was discovered that his service treatment records 
had been misplaced.  Rather, in the July 2010 videoconference 
hearing, the Veteran testified that in response to his FOIA 
request for copies of his service treatment records, the RO had 
incorrectly sent him the service treatment records of another 
veteran.  Thus, the Veteran maintained that he did not have any 
copies of his service treatment records.  Accordingly, without 
the Veteran's original service treatment records or any copies of 
such records, and specifically without the aforementioned July 
1977 service treatment record, and given the Veteran's allegation 
regarding his lack of possession of any service treatment 
records, the finding that the Veteran denied experiencing 
tinnitus in a July 1977 service treatment record cannot be 
confirmed.  Thus, given that the examiners from the December 2005 
and March 2008 VA examinations partly based their opinions on 
this finding, their opinions are of diminished probative value.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

During the course of this appeal, it has been the Veteran's 
contention that he did experience tinnitus in service.  
Specifically, he maintains that he initially experienced tinnitus 
in 1972, and that it never went away and that he continues to 
experience it to the present day.  In this regard, the Veteran is 
considered competent to report what comes to him through his 
senses, to include ringing in his ears.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of 
lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  As tinnitus is a diagnosis based on purely subjective 
complaints, the Board may accept his statements in this regard.  
Id.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), 
the Court of Appeals for Veterans' Claims (Court) held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Id.  Additionally, the Veteran's statements as to 
onset of tinnitus are corroborated by the statement of his former 
wife.  Thus, the Board finds the Veteran's statements and 
testimony concerning the presence and date of onset of his 
tinnitus to be both competent and credible.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(b), in order for a claimant to prevail, there need not be a 
preponderance of the evidence in the veteran's favor, but only an 
approximate balance of the positive and negative evidence.  In 
other words, the preponderance of the evidence must be against 
the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990). The Board recognizes that in both of the 
relevant VA examinations, dated in December 2005 and March 2008, 
the VA examiners opposed the Veteran's claim by concluding that 
tinnitus was not related to in-service noise exposure.  However, 
given that their opinions are of diminished probative value for 
the reasons stated above and based upon a fact that is disputed 
by the Veteran, the issue of whether the Veteran's tinnitus had 
its onset in service is in relative equipoise, i.e., about evenly 
balanced for and against his claim.  In these situations, the 
Veteran is given the benefit of the doubt.  Consequently, 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that tinnitus was incurred in service.  38 C.F.R. § 3.102.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-
the-doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran shall 
prevail upon the issue).  As such, service connection is granted.


ORDER

Service connection for tinnitus is granted subject to the laws 
and regulations governing the award of monetary benefits.  


REMAND

In the July 2010 videoconference hearing, the Veteran testified 
that due to his service-connected bilateral hearing loss, he had 
to wear hearing aids.  He reported that when he removed the 
hearing aid from his left ear, he could not hear anything.      

In light of the Veteran's testimony that he is essentially deaf 
in his left ear, and given that the Veteran's last VA 
audiological evaluation was in March 2008, the Board finds that 
the current level of disability attributable to the Veteran's 
service-connected bilateral hearing loss is best evaluated only 
after a detailed VA audiological examination.  38 C.F.R. §§ 
3.326, 3.327 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiometric 
examination to determine the current severity 
of his bilateral hearing loss.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  
Audiometric findings necessary to apply 
pertinent rating criteria should be made.  A 
complete rationale for any opinion expressed 
should be included in the examination report.  

2.  After completion of the above and any 
other development deemed necessary, review 
and re-adjudicate the issue on appeal.  If 
such action does not grant the benefit 
claimed, provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
should be allowed for response.  Thereafter, 
the case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


